DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on August 23rd, 2021, has been entered. Claims 1-2, 5-13, and 16-24 remain pending in the application. Applicant’s amendments to independent claims 1 and 12 and the minor amendments to other claims have overcome each and every objection and rejection previously set forth in the Final Rejection Office Action mailed on June 29th, 2021.
Response to Arguments
Applicant’s REMARKS on Page 9, filed August 23rd, 2021, 2021, with respect to the section titled “Claim Objections” have been fully considered and are persuasive.  The previous objections have been withdrawn. 
Applicant’s REMARKS on Pages 10-11, filed August 23rd, 2021, 2021, with respect to the section titled “35 U.S.C. § 102 Rejection”, in the first paragraph of page 10, have been fully considered and are persuasive.  The previous 35 U.S.C. 102 rejections have been withdrawn based on amendments to the claims that overcome the prior art of Beaurepaire et al. (US 2019/0346930; hereinafter Beaurepaire; of record).
Applicant’s REMARKS on Pages 10-11, filed August 23rd, 2021, 2021, with respect to the section titled “35 U.S.C. § 102 Rejection”, in the second paragraph of this section on page 9 and in the second paragraph of page 10, have been fully considered and are not persuasive for reasons already stated on Page 5 of the Final Rejection Office Action mailed on June 29th, 2021.  However, the arguments are moot due to allowable subject matter contained in claims 1 and 12, per the amendments, as explained in the section below, and all previous 35 U.S.C. 102 rejections have been withdrawn.
rd, 2021, 2021, with respect to the section titled “35 U.S.C. § 103 Rejection”, have been fully considered and are persuasive due to the overcoming of the prior art under 35 U.S.C. § 102.  Therefore, the previous 35 U.S.C. 103 rejections have been withdrawn.
Allowable Subject Matter

Claims 1-2, 5-13, and 16-24 are allowed. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Beaurepaire, Raab et al. (US 10,274,333; hereinafter Raab; of record), Liu et al. (US 2017/0219367; hereinafter Liu; of record), Mikhaylov et al. (US 2020/0012389; hereinafter Mikhaylov; of record), and Tertoolen et al. (US 2014/0114574; hereinafter Tertoolen; of record) do not disclose or teach the limitations:
“… 
a touchpad for facilitating a user interreacting with the display screen, wherein the touchpad is separate from the display screen
…
receive a first user input from the user via the touchpad, wherein the first user input includes movement in a vertical direction;
…
receive a second user input from the user via the touchpad, wherein the second user input includes movement in a horizontal direction;
…” as recited or analogously recited in amended independent claims 1 and 12 of the application. 
In the closest related and previously cited prior art of Beaurepaire, Raab, Liu, Mikhaylov, and Tertoolen, portions of the individual limitations of claims 1 and 12 are disclosed. However, the above 
Claims 2, 5-11, and 21-22 are allowed due to their dependencies on allowed claim 1.  Claims 13, 16-20, and 23-24 are allowable due to their dependencies on allowed claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Finn et al. (US 2006/0235606) teaches a list of POI’s displayed vertically on a display area, a map displaying corresponding POI’s on a second display area, and detailed information about a currently selected POI on a third display area.  The information is not displayed on the same screen simultaneously.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/M.B./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/9/2021